Citation Nr: 1124140	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for coronary artery disease, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a psychiatric disability, including depression, claimed as secondary to erectile dysfunction.

6.  Entitlement to service connection for a recurrent abscess of the right leg, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2010, the appellant submitted additional evidence directly to the Board, consisting of a statement reiterating his contentions and copies of May 1997 and July 2008 private clinical records.  Although the appellant did not waive initial RO consideration of this evidence, the Board concludes that a remand is not required under 38 C.F.R. § 20.1304 (2010), with respect to the claims denied in this decision.  As set forth in more detail below, the appellant's claims of service connection for peripheral neuropathy and depression have been denied on the basis that he does not currently have either disability.  The additional evidence submitted is not pertinent as it contains no indication that the appellant currently has either diabetic neuropathy or depression.  Under these circumstances, a remand under section 20.1304 is not required.  

As set forth in more detail below, a remand is required with respect to the issues of entitlement to service connection for hypertension and a recurrent abscess of the right leg.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in Vietnam during the Vietnam era and, absent affirmative evidence to the contrary, he is presumed to have been exposed during such service to an herbicide agent.

2.  The record on appeal shows that the appellant has been diagnosed as having coronary artery disease, status post myocardial infarction.  

3.  The record on appeal does not contain probative evidence establishing that the appellant's coronary artery disease is due to an intercurrent injury or disease.

4.  The appellant does not currently have peripheral neuropathy of the upper and lower extremities.

5.  The appellant's erectile dysfunction is causally related to his service-connected diabetes mellitus.

6.  The appellant does not currently have a psychiatric disability, including depression.


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an award of service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Erectile dysfunction is secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

4.  The criteria for an award of service connection for a psychiatric disability, including depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2008 letter issued prior to the initial decision on his claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file and VA has made reasonable efforts to obtain all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical and psychiatric examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination reports are adequate with respect to the claims adjudicated in this decision.  The opinions were provided by a qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a rationale for the opinions rendered where necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

The appellant's service treatment records are negative for pertinent complaints or abnormalities.  At his March 1971 military discharge medical examination, the appellant heart, vascular system, and endocrine systems were normal on clinical evaluation.  Neurologic and psychiatric evaluations were also normal.  Laboratory testing was negative for sugar in the urine and a chest X-ray was negative.  The appellant's blood pressure was 160/72.

The appellant's service personnel records show that was stationed in Vietnam from January 1970 to March 1971.  His military occupational speciality was cook.  The service department has confirmed the dates of the appellant's service in Vietnam during the Vietnam era.  

In October 2008, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including diabetes mellitus which he claimed was secondary to his exposure to Agent Orange in Vietnam.  The appellant also claimed entitlement to numerous disabilities which he theorized could be secondary to his diabetes mellitus, including coronary artery disease, neuropathy of the upper and lower extremities, and impotence.  He also claimed entitlement to service connection for depression, which he argued was secondary to his impotence. 

In support of his claims, the RO obtained private clinical records identified by the appellant, dated from May 1997 to February 2009.  

In pertinent part, these records show that in May 1997, the appellant was hospitalized in connection with his complaints of acute onset of chest pain.  He was determined to have sustained an acute myocardial infarction and underwent an emergency angioplasty secondary to coronary artery disease.  

In March 1998, the appellant was diagnosed as having diabetes mellitus.  Subsequent clinical records show that the appellant continued to receive regular care for his chronic medical conditions.  In 2002 and 2008, the appellant underwent stent placements secondary to coronary artery disease.  

The Board notes that the private clinical records obtained in support of the appellant's claims are entirely silent for notations of peripheral or diabetic neuropathy, erectile dysfunction, or a psychiatric disability, including depression.  Indeed, repeated evaluations showed that the appellant's extremities were normal, with no neurological deficits.  In February 2007, a notation of rule out peripheral vascular disease was noted in connection with the appellant's reports of aching in the right foot due to a heel spur.  Subsequent clinical records, however, are negative for findings of peripheral vascular disease or peripheral neuropathy.  Indeed, subsequent clinical records reflect that additional evaluations of the appellant's extremities were thereafter consistently normal, with no neurological or other pertinent abnormality.  

In March 2009, the appellant underwent VA medical examination in connection with his claims.  The examiner noted that the appellant had had erectile dysfunction for the past year.  He noted that the appellant had been unable to attain any kind of erection which prevented him from performing sexual activity.  With respect to the appellant's claim of service connection for peripheral neuropathy, the examiner noted that examination of the appellant's legs was negative.  He was able to walk unlimited distances with no claudication.  The appellant also denied neurological symptoms, including numbness, tingling and pain, in the extremities.  The appellant's upper and lower extremities were negative on clinical examination, with no deformity.  Both the upper and lower extremities demonstrated normal reflexes and normal monofilament and vibratory sensation.  Peripheral pulses were good.  After examining the appellant and reviewing his claims folder, the examiner concluded that the appellant exhibited no evidence of peripheral neuropathy in the upper or lower extremities.  

At a VA psychiatric examination in April 2009, the appellant reported a history of impotence.  He indicated, however, that he had not sought treatment for erectile dysfunction.  He also reported feeling down about once a month.  On examination, the appellant's speech, thought processes and content were unremarkable.  His affect was also normal.  His mood was good, he was oriented in all spheres, and his attention was intact.  He reported that he had been married for 36 years and enjoyed socializing with family and friends as well as pursuing leisure activities such as fishing.  The appellant denied symptoms such as sleep impairment, obsessive or ritualistic behavior, panic attacks and homicidal or suicidal thoughts.  His memory was normal.  The examiner noted that although the appellant reported very occasional and mild problems with a depressed mood, there appeared to be no diagnosable mental health problem.  The Axis I diagnosis was "None."  The examiner noted that the appellant did have erectile dysfunction secondary to his diabetes mellitus.  The examiner indicated, however, that he was unable to attribute the appellant's symptoms of a depressed mood to the erectile dysfunction without resorting to speculation.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including cardiovascular-renal disease, a psychosis, and an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).

The enumerated diseases which are deemed to be associated with herbicide exposure include acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2010).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset.  Id., Note 2.  

Although the Secretary of VA has found a positive association between herbicide exposure and acute and subacute peripheral neuropathy, he has determined that a positive association does not exist between other nonspecified diseases, including chronic nervous system disorders like chronic peripheral neuropathy, and herbicide exposure.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42,600 (June 4, 2002); 68 Fed. Reg. 27,630 (May 30, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).

Additionally, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, but is not limited to, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina.  The term "ischemic heart disease" does not include hypertension.  Id.  

In pertinent part, the rebuttable presumption provisions of 38 U.S.C.A. § 1113 provide that where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2002).

Evidence which may be considered in rebuttal of service incurrence of a disease listed in section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Coronary artery disease

The record on appeal contains clinical evidence showing that the appellant was diagnosed as having coronary artery disease in May 1997 after he sustained a myocardial infarction and underwent coronary angioplasty.  He underwent coronary stent placements in 2002 and 2008.  As noted, effective August 31, 2010, the enumerated diseases which are deemed to be associated with herbicide exposure include "ischemic heart disease," which includes myocardial infarction and coronary artery disease.  See 75 Fed. Reg. at 14,391 and 53,202.

The appellant's coronary artery disease, status post myocardial infarction, is therefore legally presumed to be due to exposure to an herbicide agent in Vietnam.  38 C.F.R. § 3.309(e) (2010), as amended.  The record on appeal contains no affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  Service connection for coronary artery disease, status post myocardial infarction, is therefore warranted.

Erectile dysfunction

The appellant also seeks service connection for erectile dysfunction, secondary to his service-connected diabetes mellitus.  The record on appeal contains a March 2009 VA medical examination report in which the examiner noted that the appellant had had erectile dysfunction for the past year.  At the April 2009 VA psychiatric examination, the examiner noted that the appellant's erectile dysfunction was secondary to his service-connected diabetes.  There is no other competent evidence addressing the etiology of the appellant's erectile dysfunction.

As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence of record, such a conclusion cannot be made in this case.  Thus, the Board finds that secondary service connection for erectile dysfunction is warranted.  

Diabetic neuropathy of the upper and lower extremities and a psychiatric disability, including depression

The appellant also seeks service connection for diabetic or peripheral neuropathy of the upper and lower extremities, as well as depression.  He argues that service connection for peripheral neuropathy is warranted, secondary to his service-connected diabetes mellitus.  He argues that service connection for depression is warranted secondary to his service-connected erectile dysfunction.  

As set forth above, the record on appeal is entirely silent for any indication that the appellant currently has diabetic or peripheral neuropathy or any psychiatric disability, including depression.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the Board has carefully reviewed the record, but finds no probative evidence of a diagnosis of diabetic or peripheral neuropathy or a diagnosis of a psychiatric disability, including depression, for any period of the claim.  

Indeed, in March and April 2009, the appellant underwent VA medical and psychiatric examinations in connection with his claims.  After examining the appellant and reviewing his claims folder, the examiners concluded that the appellant did not currently exhibit either peripheral neuropathy or a psychiatric disability, including depression.  

The Board finds that the VA medical opinions discussed above are persuasive and assigns them significant probative weight. The opinions were rendered by medical professionals who have expertise to opine on the matters at issue in this case.  In addition, the examiners based their opinions on a review of the appellant's claims folder as well as a complete clinical evaluation, including a complete description of the appellant's reported symptoms.  Finally, the Board notes that there is no medical evidence of record which contradicts these medical opinions or otherwise indicates that the appellant has been diagnosed as having either peripheral neuropathy or a psychiatric disability, including depression.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board has considered the appellant's reports of experiencing a depressed mood on occasion.  Symptoms alone, however, without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the appellant is competent to describe his symptoms, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of a psychiatric disability like depression.  Absent probative evidence that he currently has a psychiatric disability, service connection is not warranted.

The Board has also considered the appellant's contentions to the effect that neuropathy is often a complication of diabetes.  Again, however, absent probative evidence establishing that the appellant has actually developed peripheral neuropathy secondary to his diabetes, there is no basis upon which to award service connection for that disability.  He is advised that should he be diagnosed as having peripheral neuropathy in the future, he may resubmit his claim.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims of service connection for peripheral or diabetic neuropathy and a psychiatric disability, including depression.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for coronary artery disease is granted. 

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for a psychiatric disability, including depression, is denied.  


REMAND

Hypertension 

The appellant also seeks service connection for hypertension, which he argues is secondary to his service-connected diabetes mellitus.  

The record on appeal shows that the appellant was afforded a VA medical examination in connection with his claim in March 2009.  The examiner diagnosed the appellant as having hypertension and appeared to conclude that it was not related to the appellant's service-connected diabetes mellitus, although the basis for that conclusion is unclear.  Additionally, the examiner provided no comment on whether the appellant's hypertension could have been incurred in active service.  In that regard, the appellant's service treatment records include a March 1971 military discharge medical examination which notes a blood pressure reading of 160/72.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  Given the record, and in view of the decision above awarding service connection for coronary artery disease, the Board finds that an additional examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Recurrent abscess of the right leg 

The appellant also seeks service connection for a recurrent abscess of the right leg, which he argues is secondary to his service-connected diabetes mellitus.  The record on appeal shows that in July 1998, shortly after being diagnosed as having diabetes mellitus, the appellant developed an abscess on his right leg.  He was initially treated with outpatient incision and drainage.  His diabetes medications were also increased at that time.  The appellant was hospitalized later that month for emergency surgery secondary to the right lower extremity abscess.  

Subsequent clinical records note continued treatment for right leg abscesses in August 2006 and June 2008.  The appellant was hospitalized in July 2008 for treatment of an abscess.  The admitting diagnoses included cellulitis of the right leg, most likely MRSA, as well as diabetes mellitus, hypertension, and coronary artery disease.  The operative report contains a postoperative diagnosis of uncontrolled diabetes and right lower extremity abscess.  

At the March 2009 VA medical examination, the appellant reported a history of frequent skin infections, including a severe infection requiring hospitalization in July 2008.  The examiner noted that there was currently no evidence of a skin infection, but provided no further opinion or comment.  Thus, it remains unclear whether the appellant has a disability manifested by a recurrent abscess of the right leg and, if so, whether such disability is causally related to his service-connected disabilities.  Given the evidence of record and the appellant's contentions, another examination is necessary.  Cf. Ardison v. Brown, 6 Vet. App. 405 (1994) (discussing duty to provide for examination in cases where the disability at issue is cyclical in nature).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of identifying the etiology of his current hypertension.  The claims folder must be made available to the examiner for review in connection with the examination. After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current hypertension identified on examination is causally related to the appellant's active service or any incident therein, including an elevated blood pressure reading at separation, or whether any current hypertension is causally related to or aggravated by any service-connected disability, including diabetes mellitus and/or coronary artery disease.  

2.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of his claimed recurrent abscess of the right leg.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether the appellant currently exhibits a disability manifested by a recurrent abscess of the right leg and, if so, whether such disability is causally related to or aggravated by any service-connected disability, including diabetes mellitus and/or coronary artery disease.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


